Citation Nr: 9923800	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1948 and from January 1949 to March 1966, including 
service in the Korean Conflict, and his decorations include 
the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to Dependents' Educational Benefits.  
The appellant, the surviving spouse of the veteran, timely 
appealed these determinations to the Board.


REMAND

The Board has carefully reviewed the claims file and finds 
that the claim for service connection for the cause of the 
veteran's death must be remanded for further development and 
adjudication.

In a rating decision dated in July 1996, the RO granted 
service connection for the residuals of frostbite of the 
veteran's hands and feet, for the residuals of a nasal 
fracture with deviation, and for the residuals of a gunshot 
wound of the left thigh, and assigned a noncompensable 
evaluation for each of these disabilities, effective December 
20, 1995.  In that same rating action, the RO denied 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The RO also denied the veteran's claims for service 
connection for hearing loss, a sinus condition, and for 
arthritis of the right knee and ankles; his claim for service 
connection for prostate cancer was deferred.  Thereafter, in 
a January 1997 rating action, the RO denied service 
connection for prostate cancer.  The veteran filed a Notice 
of Disagreement (NOD) with respect to each of these 
determinations in May 1997.  A Statement of the Case (SOC) 
with respect to these claims was issued to the veteran on 
June 17, 1997; however, the veteran's death certificate 
reflects that, the previous day, he died of prostate cancer.

In July 1997, the appellant's VA Form 21-534 was received at 
the RO.  That form is, by its title, an application for 
dependency and indemnity compensation, including accrued 
benefits and death compensation, where applicable.  A 
surviving spouse may file a claim for accrued benefits, 
where, as here, the veteran had a claim pending at the time 
of his death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998). This is particularly significant here because the 
veteran died from prostate cancer and one of his pending 
claims was his appeal of the RO's denial of service 
connection for that disability.  As such, the Board finds 
that the issue of entitlement to service connection for 
prostate cancer for accrued benefits purposes is inextricably 
intertwined with the cause of death issue and that the claims 
should be considered together.  The United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) has stated that issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  However, to date, no 
accrued benefits claim has been considered by the RO.  

In addition, the Board observes that the record currently 
contains no medical evidence that indicates that a service-
connected disability either caused or contributed 
substantially and materially to his death.  Thus, on remand, 
the RO should specifically advise the appellant that medical 
evidence, which shows a relationship between the veteran's 
death and his period of service, is needed to support her 
claim for service connection for the cause of his death.  See 
38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, the 
Board concludes that this issue must be deferred pending 
completion of the actions requested on remand, as they may be 
dispositive of the outcome of the appeal on that issue.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should advise the appellant of 
the necessity of submitting medical 
evidence showing a relationship between 
the veteran's death and his period of 
military service.  

2.  After completion of the above, and 
any other development deemed warranted by 
the record, the RO should adjudicate the 
claims for accrued benefits, for service 
connection for the cause of the veteran's 
death, and for Chapter 35 benefits.  In 
doing so, the RO must provide adequate 
reasons and bases for its determinations.  
The RO should thereafter notify the 
appellant of the determinations as well 
as of her appellate rights.

3.  If the benefits requested by the 
appellant continue to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.  
However, the appellant and her 
representative are reminded that Board 
review of any issue not currently in 
appellate status (to include the claims 
for accrued benefits) may be obtained 
only if a timely notice of disagreement 
and, after issuance of a statement of the 
case, a timely substantive appea, are 
filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


